Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 05/07/2021.
•	 Claims 1-20 are pending on this application.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-20 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1 
• generating, by the system, a first print layer model by applying a first function on the first data model and the second data model; 
generating a second print layer model by applying a second function on the first data model and the second data model, wherein the first function is different from the second function. 

Claim 8
• generate a first print layer model by combining the first geometric model of the first object and the second geometric model of the second object; and 


Claim 11
• determine, a print layer model indicative of an influence of a presence of the first object on at least one property of the second object by applying an analysis function to the first data model and the second data model; 
determine an object generation instruction to counter the influence.

	The closest prior art of record - Jayanti et al. (Pub. No.: US 2016/0257033 A1) discloses a technique of printing a three-dimensional part using layer-based, additive manufacturing techniques. The present disclosure relates to 3D parts having hollow geometries, and to methods for generating and printing such 3D parts.
Another relevant prior art of record - Eduardo Napadensky (Pub. No.: US 2014/0036455 A1) discloses a method of additive manufacturing of a three-dimensional object that comprises sequentially forming a plurality of layers each patterned according to the shape of a cross section of the object. 
Yet, another relevant prior art of record - Rubio et al. (Pub. No.: US 2018/0215104 A1) teaches additive manufacturing techniques that may generate a three-dimensional object through the solidification of a build material. In examples of such techniques, build material is supplied 
Hierro Domenech et al.  (Pub. No.: US 20190111626 A1) teaches generating three-dimensional object on a layer-by-layer basis through the solidification of a build material. In examples of such techniques, build material is supplied in a layer-wise manner and a solidification method may include heating the layers of build material to cause melting in selected regions.
RAMIREZ MUELA et al. (Pub. No.: US 20180133957 A1) discloses receive a definition of the three-dimensional object in the form of an object model. This object model is processed to instruct the apparatus to produce the object using a production material or plural production materials. This may be performed on a layer-by-layer basis.
Chandru et al. (Voxel- Based Modeling for layered Manufacturing, 1995, IEEE, pp 42-47) teaches voxel-based approach to geometric modeling by laying down material in gradual, controlled way.
 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 1, 8 and 11.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Claims 1-20 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127